DETAILED ACTION
This is a final Office action in response to communications received on 9/19/2022.  Claims 1, 21, 27 and 34 were amended.  Claims 2-20, 22-24, 29-30 and 36-37 are cancelled.  However, claim 30 is still reproduced and listed as part of the claims in the current claim set of 9/19/2022, therefore it is currently being treated as not cancelled until its status can be confirmed.  No new claims were added.  Claims 1, 21, 25-28, 30-35 and 38-39 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments, filed 9/19/2022, are sufficient to overcome the double patenting rejection.  Accordingly, the double patenting rejection is withdrawn.
Applicant’s amendments to claim 21, filed 9/19/2022, amending “store the result of the in” to “store the result in” is sufficient to overcome the objection to the aforementioned claim for grammatical informalities.  
Applicant’s cancellation of claims 22-23, 29-30 and 36-37 are sufficient to overcome the objection and rejection of these claims.  Accordingly, the objection and rejection of claims 22-23, 29-30 and 36-37 under 112, second paragraph, are withdrawn.
Applicant’s amendments to claims 1, 27 and 34 disclosing that the block cipher is implemented “resistant to external monitoring attacks” is sufficient to overcome the rejection of the aforementioned claims under 101.  Accordingly, the rejection of claims 1 and 21-39 under 101 is withdrawn.
Applicant’s amendments of claims 1, 27 and 34 specifying the output of the expansion function, the output of the non-linear transformation, when the masked round state is produced, that a modified first portion of the masked round state is swapped with a modified second portion of the masked round state, and the definition of “masked round state” as provided in paragraph [0024] of the Specification are sufficient to overcome the rejection of the aforementioned claims under 112, second paragraph, as specified in 1(a)-(f) of the rejection under 35 USC 112, second paragraph in the Non-Final Rejection mailed 5/26/2022.  Accordingly, the rejection of the aforementioned claims under 35 USC 112, second paragraph, as filed in the Non-Final Rejection mailed 5/26/2022, is withdrawn.
Applicant’s Remarks regarding the rejection under 103 have been considered, but have not been found persuasive.
While Applicant has amended independent claim 1 to include language from claim 24, which was previously indicated as allowable, that indication of allowance was based upon the previous unamended version of claim 1.  Applicant has amended and removed substantial parts of claims 1, 27 and 34, so that it is no longer clear how the limitations from claim 24 would interact with claim 1 and also causing claims 1, 27, and 34 to now be rejectable under 103.  
Applicant’s arguments in the Remarks, filed 9/19/2022, with respect to the claims rejected under 103 have been full considered but are considered moot because newly added limitations to the claims disclose “a masking circuit configured to produce a masked round state by masking the round state using a pre-computed mask value” requires a new ground of rejection necessitated by amendments using new prior art.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Objections
Claim 30 is objected to for the following informalities: it is unclear if the claim is cancelled.  The claim is indicated as both being cancelled and still pending in the most current listing of the claims.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 27, 34, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Appropriate correction is required for the following:
Claim 1 is rejected as indefinite because there is insufficient antecedent basis for the claim limitations “the input mask value” and “the output mask value” since the limitations introducing and discussing those claim terms were removed from claim 1.  Accordingly, it is unclear how the two mask values relate to any of the mathematical operations going on in claim 1.  Appropriate clarification/correction is required.
Claim 27 is rejected as indefinite because there is insufficient antecedent basis for the claim terms “the non-linear transformation for even computation rounds is performed using the first input mask value” and “the non-linear transformation for odd computation rounds is performed using the second input mask value” because the limitations introducing “a first input mask value” and “a second input mask value” have been cancelled by Applicant’s recent amendments.  Accordingly, it is not unclear if the first input mask value is supposed to refer to the first pre-computed mask value” or a new key, and it is not clear if the second input mask value is supposed to refer to the second pre-computed mask value or a separate key.
Claim 34 is rejected as indefinite because there appear to be two non-linear transformations being performed(?), but each is only referred to as “the non-linear transformation” so it is unclear which non-linear transformation is being referenced.  For example, in the paragraph describing the second non-linear transformation circuit, does the line disclosing “the non-linear transformation is performed using a second input mask value” refer to the non-linear transformation in the second non-linear transformation circuit or the non-linear transformation that is performed in the first non-linear transformation circuit?  
Claim 38 is rejected as indefinite because there is insufficient antecedent basis for the claim limitation “the TDEA operations” because the claim introducing the TDEA operations has been cancelled.  The Examiner recommends adding the limitations from the canceled claims, in which the TDEA operations were introduced, into claim 38.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1, 21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kocher (US 2006/0045264) in view of Liardet (US 2006/0056622) and Danger (US 2012/0250854).  
Regarding claim 1, Kocher discloses the limitations of claim 1 substantially as follows:
An apparatus for implementing a block cipher, comprising: 
; 
; 
; 
a permutation circuit configured to produce a round state of a cryptographic operation of the block cipher by permuting an input data block (Kocher, paras. [0008], [0031]-[0032], [0048], [0065]: produce permutations M1P and M2P from a round of DES cryptographic operations using random state information (i.e. round state of cryptographic operations of block cipher) by applying an initial permutation to an input message (i.e. input data block));
a masking circuit configured to produce a masked round state by masking the round state using a pre-computed mask value (Kocher, paras. [0036], [0038], [0040]-0046], [0062]-[0063]: masking/encrypting the round state data in the permuted M1P and M2P by masking/encrypting the permuted M1P and M2P using secret DES keys (i.e. pre-computed mask values));
perform a transformation of a combination of a masked key with [[an]] the output of the function (Kocher, paras. [0047], [0051], [0055]: performing s operations/substitution transformations using the blinded/masked keys K1P or K2P with results of the current round)
two round feedback circuits coupled to the transformation circuit, wherein the two round feedback circuits are configured to swap the modified first portion of the masked round state with a second portion of the masked round state (Kocher, paras. [0056], [0058], [0066]: circuits are configured to swap the left sides of the permuted encrypted M1P and M2P, after the s-box transformations are complete (i.e. the modified first portion of the masked round states) so that the left sides are exchanged with the right sides of M1P and M2P (i.e. second portions of the masked round states) and produce a new masked round state by combining the swapped  (Kocher, paras. [0060], [0062]-[0063], Fig. 2: producing a new M1P and MP2 comprising round state info by combining the permuted/reordered/exchanged/swapped M1P and M2P with secret DES keys such as KZ1 and KZ2 (i.e. pre-computed mask values));
wherein the apparatus is configured to re-compute the input mask value and the output mask value at every round of the cryptographic operation (paras. [0044]-[0045]: periodically (i.e. at every round of operation) updating/re-computing the input and output mask values)
Kocher does not explicitly disclose the remaining limitations of claim 1 as follows: 
a non-linear transformation circuit configured to apply the expansion function to a masked round state of a round of the cryptographic operation thus producing an output of the expansion function, perform a non-linear transformation of a combination of a key with [[an]] the output of the expansion function thus producing an output of the non-linear transformation, and apply the permutation function to the output of the non-linear transformation thus producing a modified first portion of the masked round state
Liardet discloses the remaining limitations of claim 1 as follows:
a transformation circuit configured to apply the expansion function to a masked round state of a round of the cryptographic operation thus producing an output of the expansion function, perform a transformation of a combination of a key with [[an]] the output of the expansion function thus producing an output of the transformation, and apply the permutation function to the output of the transformation thus producing a modified first portion of the masked round state(Liardet, paras. [0017]-[0020], [0035], [0041]-[0042], [0057]: applying the expansion function to the masked input block generated from a DES round combining multiple states (i.e. round state), performing a substitution/S-box transformation after the expansion with the substitution functions and the sub-key generated dependent upon the mask applied, and applying a permutation function to the transformed masked data blocks to generate a permuted transformed masked data block (i.e. modified first portion of modified round state))
Kocher and Liardet are combinable because they are from the same field of endeavor of protecting performance of the DES algorithm by masking bits and using secret keys.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Liardet’s method of applying an expansion, transformation and permutation to the masked round state with the system of Kocher because expansion, transformation and permutation are known parts of function f of the DES standard (Liardet, para. [0023]) and in order to prevent discovery of the secret formed by the key by masking assumed correlations between the key and intermediary results (Liardet, para. [0057]).
Neither Kocher or Liardet discloses the remaining limitations of claim 1 as follows:
a non-linear transformation circuit configured to perform a non-linear transformation of the output thus producing an output of the non-linear transformation and apply the function to the output of the non-linear transformation, where the non-linear transformation for rounds is performed
However, in the same field of endeavor, Danger discloses the remaining limitations of claim 1 as follows:
	a non-linear transformation circuit configured to perform a non-linear transformation of the output thus producing an output of the non-linear transformation and apply the function to the output of the non-linear transformation, where the non-linear transformation for rounds is performed (paras. [0052], [0055], [0057], [0066], [0082], Figs. 2, 4, 6: non-linear S-box transformations producing output of the non-linear transformations for rounds of the DES algorithm and applying functions to the values output from the S-box such as applying the group operation by the operator 62 to the output from the S-box 21)
Kocher, Liardet and Danger are combinable because they are from the same field of endeavor of protecting the generation of block ciphers using cryptographic circuits against high-order attacks, such as differential power analysis or side channel attacks, using substitution boxes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Danger’s non-linear transformations with the system of Kocher and Liardet in order to increase the security of the system by making the masking mechanism of Kocher more complex since the non-linear functions make recreating the mathematical computations more difficult/complex (Danger, para. [0057).  

	Regarding claims 21, Kocher, Liardet and Danger disclose the limitations of claim 1.
Kocher discloses the limitations of claim 21 as follows:
The apparatus of claim 1, further comprising: 
an operation feedback circuit configured to combine a result of the cryptographic operation with a second pre-computed mask value and store the result of the in an input register (paras. [0047], [0052]-[0058], [0063] Fig. 2: combining the result of the transformation of a round by XORing mask values of a round with stored K1, K2 or  M1 or M2 values or secret DES keys (i.e. second pre-computed mask values) for storage).

Regarding claims 25, Kocher, Liardet and Danger disclose the limitations of claim 1.
Kocher discloses the limitations of claim 25 as follows:
The apparatus of claim 1, further comprising: 
an output register configured to store a result of the cryptographic operation, wherein the result of the cryptographic operation comprises the masked round state (paras. [0045], [0052]-[0058], Fig. 2: storing the result of substitution box operations comprises storing the masked values of the round in a table).

Regarding claims 26, Kocher, Liardet and Danger disclose the limitations of claim 1.
Danger discloses the limitations of claim 26 as follows:
The apparatus of claim 1, wherein the non-linear transformation circuit utilizes one or more masked substitution tables (para. [0057]: the non-linear transformations are performed using masked substitution boxes/tables).
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

Claims 27-28, 30-35 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kocher (US 2006/0045264) in view of Liardet (US 2006/0056622), Danger (US 2012/0250854) and Shirai (US 2009/0103716).  
	Regarding claim 27, Kocher discloses the limitations substantially as follows:
An apparatus for implementing a block cipher in a manner resistant to external monitoring attacks, the apparatus comprising: 
	
	
	
	
	
	
a permutation circuit configured to produce a round state of a cryptographic operation of the block cipher by permuting an input data block (Kocher, paras. [0008], [0031]-[0032], [0048], [0065]: produce permutations M1P and M2P from a round of DES cryptographic operations using random state information (i.e. round state of cryptographic operations of block cipher) by applying an initial permutation to an input message (i.e. input data block));
a masking circuit configured to produce a masked round state by masking the round state using one of: a first pre-computed mask value or a second pre-computed mask value (Kocher, paras. [0036], [0038], [0040]-[0046], [0062]-[0063]: masking/encrypting the round state data in the permuted M1P and M2P by masking/encrypting the permuted M1P and M2P using secret DES keys such as KZ1 and KZ2 (i.e. first or second pre-computed mask values));
perform a transformation of a combination of a masked key with [[an]] the output of the function, wherein the transformation for computation rounds is performed using the first input mask value a first output mask value a second output mask value (Kocher, paras. [0038], [0041]-[0042], [0046]-[0047], [0051], [0053], [0056], [0058]: performing s operations/substitution transformations using the blinded/masked keys K1P or K2P with results of the current round, where the rounds of the s/substitution/transformation are performed using 8 input masks (i.e. a first and second input mask), an output mask, 4-bits of an output corresponding to the output of the S table, and an updated output mask (i.e. first and second output mask values))
two round feedback circuits coupled to the transformation circuit, wherein the two round feedback circuits are configured to swap the modified first portion of the masked round state with a second portion of the masked round state (Kocher, paras. [0056], [0058]: the left sides of the permuted encrypted M1P and M2P, after the s-box transformations are complete (i.e. the modified first portion of the masked round states) are exchanged with the right sides of M1P and M2P (i.e. second portions of the masked round states) and produce a new masked round state by combining the swapped  for computation rounds or the second pre-computed mask value for computation rounds (Kocher, paras. [0060], [0062]-[0063], Fig. 2: producing a new M1P and MP2 comprising round state info by combining the permuted/reordered/exchanged/swapped M1P and M2P with secret DES keys such as KZ1 and KZ2 (i.e. first or second pre-computed mask values)).
Kocher does not explicitly disclose the remaining limitations of claim 27 as follows: 
a non-linear transformation circuit configured to apply the expansion function to a masked round state of a round of the cryptographic operation thus producing an output of the expansion function, perform a non-linear transformation of a combination of a key with [[an]] the output of the expansion function thus producing an output of the non-linear transformation, and apply the permutation function to the output of the non-linear transformation thus producing a modified first portion of the masked round state, wherein the non-linear transformation for even computation rounds is performed, and wherein the non-linear transformation for odd computation rounds is performed; and
the non-linear transformation circuit configured to produce a new round by combining with one of: the first value for even computation rounds or the second value for odd computation rounds.		
Liardet discloses the limitations of claim 27 as follows:
a transformation circuit configured to apply the expansion function to a masked round state of a round of the cryptographic operation thus producing an output of the expansion function, perform a transformation of a combination of a key with [[an]] the output of the expansion function thus producing an output of the transformation, and apply the permutation function to the output of the transformation thus producing a modified first portion of the masked round state (Liardet, paras. [0017]-[0020], [0035], [0041]-[0042], [0057]: applying the expansion function to the masked input block generated from a DES round combining multiple states (i.e. round state), performing a substitution/S-box transformation after the expansion with the substitution functions and the sub-key generated dependent upon the mask applied, and applying a permutation function to the transformed masked data blocks to generate a permuted transformed masked data block (i.e. modified first portion of modified round state))
Kocher and Liardet are combinable because they are from the same field of endeavor of protecting performance of the DES algorithm by masking bits and using secret keys.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Liardet’s method of applying an expansion, transformation and permutation to the masked round state with the system of Kocher because expansion, transformation and permutation are known parts of function f of the DES standard (Liardet, para. [0023]) and in order to prevent discovery of the secret formed by the key by masking assumed correlations between the key and intermediary results (Liardet, para. [0057]).
Neither Kocher or Liardet discloses the limitations of claim 27 as follows:
a non-linear transformation circuit configured to perform a non-linear transformation of the output thus producing an output of the non-linear transformation, and apply the function to the output of the non-linear transformation, wherein the non-linear transformation for even computation rounds is performed, and wherein the non-linear transformation for odd computation rounds is performed; and
the non-linear transformation circuit configured to produce a new round by combining with one of: the first value for even computation rounds or the second value for odd computation rounds.		
However, in the same field of endeavor, Danger discloses the limitations of claim 27 as follows:
	a non-linear transformation circuit configured to perform a non-linear transformation of the output thus producing an output of the non-linear transformation, and apply the function to the output of the non-linear transformation, where the non-linear transformation for rounds is performed (paras. [0052], [0055], [0057], [0066], [0082], Figs. 2, 4, 6: non-linear S-box transformations producing output of the non-linear transformations for rounds of the DES algorithm and applying functions to the values output from the S-box such as applying the group operation by the operator 62 to the output from the S-box 21)
	the non-linear transformation circuit configured to produce a new state (paras. [0052], [0057], [0057], [0066], [0082], Figs. 2, 4, 6: non-linear circuit produces new round/state values for the DES algorithm).
Kocher, Liardet and Danger are combinable because they are from the same field of endeavor of protecting the generation of block ciphers using cryptographic circuits against high-order attacks, such as differential power analysis or side channel attacks, using substitution boxes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Danger’s non-linear transformations with the system of Kocher and Liardet in order to increase the security of the system by making the masking mechanism of Kocher more complex since the non-linear functions make recreating the mathematical computations more difficult/complex (Danger, para. [0057]).  
Neither Kocher, Liardet or Danger discloses the remaining limitations of claim 27 as follows:
wherein the transformation for even computation rounds is performed, and wherein the transformation for odd computation rounds is performed; and
to produce a new round by combining with one of: the first value for even computation rounds or the second value for odd computation rounds.		
However, in the same field of endeavor, Shirai discloses the remaining limitations of claim 27 as follows:
wherein the transformation for even computation rounds is performed, and wherein the transformation for odd computation rounds is performed (paras. [0206], [0210], [0220], [0224], [0245]: performing transformation substitutions for odd rounds) and even rounds differently)); and
to produce a new round by combining with one of: the first value for even computation rounds or the second value for odd computation rounds (paras. [0206], [0210], [0220], [0224], [0245]: to produce a new round by combining with a first selected matrices for even rounds (i.e. first value for even rounds) or a second selected matrices for odd rounds (i.e. a second value for odd)) .	
Kocher, Liardet and Danger are combinable because they are from the same field of using substitution boxes and a modified block cipher to increase the security of the system.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Shirai’s method of performing round computations during even rounds different than during odd rounds with the system of Kocher, Liardet and Danger in order to provide “better robustness against attacks based on linear analysis or differential analysis” (Shirai, para. [0205]) by adding increased complexity to the algorithm. 

Regarding claim 28, Kocher, Liardet, Danger and Shirai disclose the limitations of claim 27.
Kocher discloses the limitations of claim 28 as follows:
	The apparatus of claim 27, further comprising:
	an operation feedback circuit to combine a result of the cryptographic operation with a third pre-computed mask value and store the result of the cryptographic operation result in an input register (paras. [0047], [0052]-[0058], [0063] Fig. 2: combining the result of the transformation of a round by XORing mask values of a round with stored K1, K2 or  M1 or M2 values or secret DES keys (i.e. third pre-computed mask values) for storage).

	Regarding claim 30, Kocher, Liardet, Danger and Shirai disclose the limitations of claim 27.
Kocher discloses the limitations of claim 30 as follows:
The apparatus of claim 27, wherein the apparatus is configured to perform Triple Data Encryption Algorithm (TDEA) operations in a manner protected from external monitoring attacks (paras. [0005]: performing Triple DES (a TDEA) operations in order to prevent attacks).

Regarding claim 31, Kocher, Liardet, Danger and Shirai disclose the limitations of claim 27.
Kocher discloses the limitations of claim 31 as follows:
The apparatus of claim 30, wherein the apparatus is configured to re-compute the input mask value and the output mask value at every iteration of the TDEA operations (paras. [0005], [0044]-[0045]: periodically (i.e. at every round of operation of the TDEA) updating/re-computing the input and output mask values).

Regarding claim 32, Kocher, Liardet, Danger and Shirai disclose the limitations of claim 27.
Kocher discloses the limitations of claim 32 as follows:
The apparatus of claim 27, further comprising: an output register configured to store a result of the cryptographic operation, wherein the result of the cryptographic operation comprises the masked round state (paras. [0045], [0052]-[0058], Fig. 2: storing the result of the substitution box operations comprising storing the masked values of the round in a table).

Regarding claim 33, Kocher, Liardet, Danger and Shirai disclose the limitations of claim 27.
Danger discloses the limitations of claim 33 as follows:
The apparatus of claim 27, wherein the non-linear transformation circuit utilizes one or more masked substitution tables (paras. [0057]: the non-linear transformations are performed using masked substitution boxes/tables).
The same motivation to combine utilized in claim 27 is equally applicable in the instant claim.

	Regarding claim 34, Kocher discloses the limitations substantially as follows:
An apparatus for implementing a block cipher in a manner resistant to external monitoring attacks, the apparatus comprising: 
	
	
	
	
	
	
a permutation circuit configured to produce a round state of a cryptographic operation of the block cipher by permuting an input data block (Kocher, paras. [0008], [0031]-[0032], [0048], [0065]: produce permutations M1P and M2P from a round of DES cryptographic operations using random state information (i.e. round state of cryptographic operations of block cipher) by applying an initial permutation to an input message (i.e. input data block));
a masking circuit configured to produce a masked round state by masking the round state using one of: a first pre-computed mask value or a second pre-computed mask value (Kocher, paras. [0036], [0038], [0040]-[0046], [0062]-[0063]: masking/encrypting the round state data in the permuted M1P and M2P by masking/encrypting the permuted M1P and M2P using secret DES keys such as KZ1 and KZ2 (i.e. first or second pre-computed mask values));
a first circuit configured to perform a transformation of a combination of a masked key with [[an]] the output of the function, wherein the transformation is performed using the first input mask value a first output mask value (Kocher, paras. [0038], [0041]-[0042], [0046]-[0047], [0051], [0053], [0056], [0058]: performing s operations/substitution transformations using the blinded/masked keys K1P or K2P with results of the current round, where the rounds of the s/substitution/transformation are performed using 8 input masks (i.e. a first and second input mask), an output mask, 4-bits of an output corresponding to the output of the S table, and an updated output mask (i.e. first and second output mask values));
a second circuit configured to perform a transformation of a combination of a masked key with an output of the function, wherein the transformation is performed using a second input mask value a second output mask value (Kocher, paras. [0038], [0041]-[0042], [0046]-[0047], [0051], [0053], [0056], [0058]: performing s operations/substitution transformations using the blinded/masked keys K1P or K2P with results of the current round, where the rounds of the s/substitution/transformation are performed using 8 input masks (i.e. a first and second input mask), an output mask, 4-bits of an output corresponding to the output of the S table, and an updated output mask (i.e. first and second output mask values));
two round feedback circuits coupled to the first transformation circuit and the second transformation circuit, wherein the two round feedback circuits are configured to swap the modified first portion of the masked round state with a second portion of the masked round state (Kocher, paras. [0056], [0058]: the left sides of the permuted encrypted M1P and M2P, after the s-box transformations are complete (i.e. the modified first portion of the masked round states) are exchanged with the right sides of M1P and M2P (i.e. second portions of the masked round states) and produce a new masked round state by combining the swapped  for computation rounds or the second pre-computed mask value for computation rounds (Kocher, paras. [0060], [0062]-[0063], Fig. 2: producing a new M1P and MP2 comprising round state info by combining the permuted/reordered/exchanged/swapped M1P and M2P with secret DES keys such as KZ1 and KZ2 (i.e. first or second pre-computed mask values)).
Kocher does not explicitly disclose the remaining limitations of claim 34 as follows: 
a first non-linear transformation circuit configured to operate at even computation rounds to apply the expansion function to a masked round state of a cryptographic operation of the block cipher thus producing an output of the expansion function, perform a non-linear transformation of a combination of a key with [[an]] the output of the expansion function thus producing an output of the non-linear transformation, and apply the permutation function to the output of the non-linear transformation thus producing a modified first portion of the masked round state, wherein the non-linear transformation is performed using a first value and a first value; and
a second non-linear transformation circuit configured to operate at odd computation rounds to apply the expansion function to a masked round state, perform a non-linear transformation of a combination of a key with an output of the expansion function, and apply the permutation function to the output of the non-linear transformation, wherein the non-linear transformation is performed using a second value and a second value;
the first non-linear transformation circuit and the second non-linear transformation circuit, wherein the two round feedback circuits are configured to produce a new round by combining with one of: the first value for even computation rounds or the second value for odd computation rounds.	
Liardet discloses the limitations of claim 34 as follows:
a first transformation circuit configured to operate at computation rounds to apply the expansion function to a masked round state of a cryptographic operation of the block cipher thus producing an output of the expansion function, perform a transformation of a combination of a key with [[an]] the output of the expansion function thus producing an output of the transformation, and apply the permutation function to the output of the transformation thus producing a modified first portion of the masked round state (Liardet, paras. [0017]-[0020], [0035], [0041]-[0042], [0057]: applying the expansion function to the masked input block generated from a DES round combining multiple states (i.e. round state), performing a substitution/S-box transformation after the expansion with the substitution functions and the sub-key generated dependent upon the mask applied, and applying a permutation function to the transformed masked data blocks to generate a permuted transformed masked data block (i.e. modified first portion of modified round state))
a second transformation circuit configured to operate at computation rounds to apply the expansion function to a masked round state, perform a transformation of a combination of a key with an output of the expansion function, and apply the permutation function to the output of the transformation (Liardet, paras. [0017]-[0020], [0035], [0041]-[0042], [0057]: applying the expansion function to the masked input block generated from a DES round combining multiple states (i.e. round state), performing a substitution/S-box transformation after the expansion with the substitution functions and the sub-key generated dependent upon the mask applied, and applying a permutation function to the transformed masked data blocks),
Kocher and Liardet are combinable because they are from the same field of endeavor of protecting performance of the DES algorithm by masking bits and using secret keys.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Liardet’s method of applying an expansion, transformation and permutation to the masked round state with the system of Kocher because expansion, transformation and permutation are known parts of function f of the DES standard (Liardet, para. [0023]) and in order to prevent discovery of the secret formed by the key by masking assumed correlations between the key and intermediary results (Liardet, para. [0057]).
Neither Kocher or Liardet discloses the limitations of claim 34 as follows:
a non-linear transformation circuit configured to perform a non-linear transformation of the output thus producing an output of the non-linear transformation, and apply the function to the output of the non-linear function, wherein the non-linear transformation for even computation rounds is performed, and wherein the non-linear transformation for odd computation rounds is performed; 
a second non-linear transformation circuit configured to perform a non-linear transformation of the function and apply the function to the output of the non-linear transformation, wherein the non-linear transformation is performed using a second value
the non-linear transformation circuit configured to produce a new round by combining with one of: the first value for even computation rounds or the second value for odd computation rounds.		
However, in the same field of endeavor, Danger discloses the limitations of claim 34 as follows:
	a non-linear transformation circuit configured to perform a non-linear transformation of the output thus producing an output of the non-linear transformation, and apply the function to the output of the non-linear function, wherein the non-linear transformation for computation rounds is performed (paras. [0052], [0055], [0057], [0066], [0082], Figs. 2, 4, 6: non-linear S-box transformations producing output of the non-linear transformations for rounds of the DES algorithm and applying functions to the values output from the S-box such as applying the group operation by the operator 62 to the output from the S-box 21)
a second non-linear transformation circuit configured to perform a non-linear transformation of the function and apply the function to the output of the non-linear transformation, wherein the non-linear transformation is performed using a second value (paras. [0052], [0055], [0057], [0066], [0082], Figs. 2, 4, 6: non-linear S-box transformations producing output of the non-linear transformations for rounds of the DES algorithm and applying functions to the values output from the S-box such as applying the group operation by the operator 62 to the output from the S-box 21)
	the non-linear transformation circuit configured to produce a new round  (paras. [0052], [0055], [0057], [0066], [0082], Figs. 2, 4, 6: non-linear circuit produces new round/state values for the DES algorithm)
Kocher, Liardet and Danger are combinable because they are from the same field of endeavor of protecting the generation of block ciphers using cryptographic circuits against high-order attacks, such as differential power analysis or side channel attacks, using substitution boxes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Danger’s non-linear transformations with the system of Kocher and Liardet in order to increase the security of the system by making the masking mechanism of Kocher more complex since the non-linear functions make recreating the mathematical computations more difficult/complex (Danger, para. [0057]).  
Neither Kocher, Liardet or Danger discloses the remaining limitations of claim 34 as follows:
transformation configured to operate at even computation rounds 
transformation configured to operate at odd computation rounds 
produce a new round by combining with one of: the first value for even computation rounds or the second value for odd computation rounds.		
However, in the same field of endeavor, Shirai discloses the remaining limitations of claim 34 as follows:
transformation configured to operate at even computation rounds (paras. [0206], [0210], [0220], [0224], [0245]: transformations operating differently at even computation rounds from odd rounds)
transformation configured to operate at odd computation rounds (paras. [0206], [0210], [0220], [0224], [0245]: transformations operating differently at odd computation rounds from even rounds)
produce a new round by combining with one of: the first value for even computation rounds or the second value for odd computation rounds (paras. [0206], [0210], [0220], [0224], [0245]: to produce a new round by combining with a first selected matrices for even rounds (i.e. first value for even rounds) or a second selected matrices for odd rounds (i.e. a second value for odd)).	
Kocher, Liardet and Danger are combinable because they are from the same field of using substitution boxes and a modified block cipher to increase the security of the system.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Shirai’s method of performing round computations during even rounds different than during odd rounds with the system of Kocher, Liardet and Danger in order to provide “better robustness against attacks based on linear analysis or differential analysis” (Shirai, para. [0205]) by adding increased complexity to the algorithm. 

Regarding claim 35, Kocher, Liardet, Danger and Shirai disclose the limitations of claim 34.
Kocher discloses the limitations of claim 35 as follows:
The apparatus of claim 34, further comprising: an operation feedback circuit to combine a cryptographic operation result with a third pre-computed mask value and store the result of the cryptographic operation in a cryptographic operation input register(paras. [0047], [0052]-[0058], [0063] Fig. 2: combining the result of the transformation of a round by XORing mask values of a round with stored K1, K2 or  M1 or M2 values or secret DES keys (i.e. third pre-computed mask values) for storage).

Regarding claim 38, Kocher, Liardet, Danger and Shirai disclose the limitations of claim 34.
Kocher discloses the limitations of claim 38 as follows:
The apparatus of claim 34, wherein the apparatus is configured to re-compute the input mask value and the output mask value at every iteration of the TDEA operations (paras. [0005], [0044]-[0045]: periodically (i.e. at every round of operation of the TDEA) updating/re-computing the input and output mask values).

Regarding claim 39, Kocher, Liardet, Danger and Shirai disclose the limitations of claim 34.
Kocher discloses the limitations of claim 39 as follows:
The apparatus of claim 34, further comprising: an output register configured to store a result of the cryptographic operation, wherein the result of the cryptographic operation comprises the masked round state (paras. [0045], [0052]-[0058], Fig. 2: storing the result of the substitution box operations comprising storing the masked values of the round in a table).

Prior Art Relied Upon But Not Cited
Additional prior art considered, but not relied upon, includes: 
1.	Wurcker (US 2017/0373832) disclosing a system for protecting against side channel analysis by generating a set of mask parameters.  An output set (i.e. output mask value) is generated by performing an inverse of the second bit permutation operation and an input mask is derived from one mask parameters of the first mask set transformed by a first bit permutation operation rather than combining two random numbers.  The cryptographic operation being performed is a permutation operation including an expansion operation that involves XORing first and second round states (paras. [0016], [0018]).

Conclusion
For the above-stated reasons, claims 1, 21, 25-28, 30-35 and 38-39 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571) 272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON S LYNCH/Primary Examiner, Art Unit 2438